Citation Nr: 1715491	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  05-28 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder (other than posttraumatic stress disorder (PTSD) and depressive disorder), including adjustment disorder with anxiety, and to include as a qualifying chronic condition under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for night sweats, to include as a qualifying chronic condition under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for memory problems, to include as a qualifying chronic condition under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for cranial neuralgia and migraine headaches, to include as a qualifying chronic condition under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for joint pain, including a left shoulder disorder, and to include as a qualifying chronic condition under 38 C.F.R. § 3.317. 

6.  Entitlement to service connection for chest pain, to include as a qualifying chronic condition under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a skin disorder, to include as a qualifying chronic condition under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to February 1993.  He served in the Southwest Asia theatre of operations during the Persian Gulf War and his DD Form 214, Certificate of Release or Discharge from Active Duty, reflects decorations and awards include a Southwest Asia Service Medal with 3 Bronze Stars, a Kuwait Liberation Medal and an Army commendation Medal w 1st Oak Leaf Cluster. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Montgomery, Alabama, VA Regional Office (RO). 
The Board notes that an August 2006 rating decision reflects service connection was granted for a left knee disability.  In addition, an April 2008 rating decision reflects service connection was granted for a right shoulder disability.  An April 2008 rating decision reflects a grant for service connection for arthralgia of the right and left hand.  Service connection was also granted for tinnitus and allergic rhinitis in a September 2010 rating decision.  Lastly, an August 2014 rating decision reflects service connection was granted for PTSD and unspecified depressive disorder, and for sinusitis.  This represents a full grant of the benefits sought in regard to those issues. 

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in December 2005.  A transcript of the hearing is associated with the claims folder.  In December 2008, he withdrew the request for a Board hearing.  Correspondence received in February 2009 notes that the Veteran withdrew a request for a DRO hearing.

In June 2012 and April 2015, the Board remanded the Veteran's claims for further development.  

The issues of entitlement to service connection for memory problems; cranial neuralgia and migraine headaches; joint pain, including a left shoulder disorder; chest pain; and a skin disorder, to include as a qualifying chronic condition under 38 C.F.R. § 3.317 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A psychiatric disorder (other than PTSD and depressive disorder), including adjustment disorder with anxiety has been attributed to a known etiology as it is a symptom of the Veteran's service-connected PTSD and depressive disorder, and is not a symptom of an undiagnosed or medically unexplained chronic multisymptom illness.

2.  Night sweats has been attributed to a known etiology as it is the result of sleep impairment related to the Veteran's service-connected PTSD and depressive disorder, and is not a symptom of an undiagnosed or medically unexplained chronic multisymptom illness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder (other than PTSD and depressive disorder), to include as a qualifying chronic condition under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).

2.  The criteria for service connection for night sweats, to include as a qualifying chronic condition under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria for Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307 (a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

Finally, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 C.F.R. § 3.317.

A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required. 38 C.F.R. § 3.317 (a).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.   Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

III. Analysis

The Veteran contends that he is entitled to service connection for an adjustment disorder with anxiety and night sweats, to include all as due to an undiagnosed illness.  

At the outset, the Veteran's military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War. 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

VA and private treatment records as well as prior VA examination reports are silent for any notations attributing night sweats and any psychiatric disorder (other than posttraumatic stress disorder (PTSD) and depressive disorder), including adjustment disorder with anxiety to an undiagnosed illness.   

VA primary care physician notes dated from 2006 through May 2009 included an impression of depression/anxiety.  A September 2006 mental health (outpatient) consult noted the Veteran's complaints of stress of everyday life.  He also admitted to feeling anxiety and depression when under financial stress.  He was diagnosed with adjustment disorder with anxiety and depression by history.  A January 2007 psychology evaluation and January and April 2007 psychiatrist outpatient notes included a diagnosis of adjustment disorder with anxiety and depression.  

A December 2007 VA Gulf War Guidelines examination noted that the Veteran's medical record included a diagnosis of depressive disorder.  

VA psychiatry outpatient notes dated in July and December 2008, October 2009, April 2010 reported that the Veteran had low anxiety and that is sleep was better.  He was diagnosed with depression NOS.  In September 2010, he exhibited increased anxiety and woke up a lot, in which he was diagnosed with increased depression and stress-increased drinking.   

On September 2010 VA PTSD examination, the Veteran reported nightmares and sleep impairment, among other things.  He was diagnosed with depressive disorder.  The examiner determined that the Veteran did not have symptoms meeting the criteria for a diagnosis of PTSD or anxiety disorder.  

On August 2011 Mental Disorders Disability Benefits Questionnaire (DBQ), the Veteran was diagnosed with depressive disorder NOS.

On January 2012 PTSD DBQ, the examiner noted that the Veteran demonstrated no anxiety symptomology.   Although, he exhibited such symptoms as recurrent distressing dreams, avoidance behavior, and sleep impairment, inter alia, he was diagnosed with malingering and alcohol abuse.  The examiner added that the Veteran's mental health symptoms were partially the result of fear of hostile military or terrorist activity.  

Treatment records from Extended Arm Physicians, Inc., dated in January and August 2012 records included such diagnoses as depression and PTSD.  

Treatment records from VA Regional Counseling Service dated from July 2012 to October 2015 noted that the Veteran was anxious, and had nightmares that woke him from sleep, sleep problems, insomnia, anxiety, and depression for which he was given an assessment of PTSD.

An October 2013 VA Psychiatry Outpatient Note noted the Veteran's reports of being awakened by nightmares/sweats.  He stated that "I sweat so bad the whole bed is soaked."  He reported his mood as anxious.  He was diagnosed with PTSD and depression NOS.  He also reported that he underwent a sleep study, but was not diagnosed with obstructive sleep apnea.  In March 2011, he reported that nightmares woke him from sleep and also terrible night sweats bothered him.  He was diagnosed with PTSD and depression NOS.

As a result of Board remand (in June 2012) seeking an opinion as to whether or not the Veteran's night sweats and adjustment disorder with anxiety and depression were manifestations of an undiagnosed illness, or if attributable to a clinical diagnosis, then whether or not it was related to service, the Veteran was afforded an Initial PTSD DBQ in August 2014.  During the examination, the Veteran was diagnosed with PTSD and unspecified depressive disorder.  When considering the PTSD diagnostic criteria, the Veteran's symptoms, included, but were not limited to, recurrent distressing dreams, avoidance behavior, and sleep disturbances.  The examiner also considered such symptoms as anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or work like setting as related to the Veteran's current diagnoses.  The examiner related the Veteran's PTSD to service and his unspecified depressive disorder to his PTSD.  

Treatment records from Extended Arm Physicians, Inc., dated December 2015, included a review of systems that was specifically negative for night sweats and anxiety.  

In April 2015, the Board remanded the Veteran's claims once again in order to determine whether these issues were symptoms of a clinical diagnosis, an undiagnosed illness, or a medically unexplained chronic multi symptom illness.

The Veteran was provided with a Mental Disorders and Medical Opinion DBQs in September 2015, in which, the examiner, a psychologist, found that the Veteran did not have any other psychiatric diagnoses other than PTSD, depressive disorder unspecified, and alcohol disorder.  The examiner reported following symptoms related to the Veteran's current diagnoses, including but not limited to, anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner commented that the Veteran's depressive disorder was the result of situational factors within the workplace as he was being asked to perform more duties and experienced interpersonal conflicts with co-workers and supervisors.  The examiner also noted the Veteran's complaints of difficulties attaining and maintaining sleep and nightmares three to four times a week.  

In a December 2015 addendum opinion, the examiner opined that the Veteran's night sweats were more than likely associated with his sleep disturbance due to his PTSD and alcohol use.  The examiner also found that any previous diagnosis of adjustment disorder with anxiety had progressed into the Veteran's current diagnosis of PTSD and depressive disorder.  The examiner indicated that given that there has not been any additional information to base an opinion related to an undiagnosed illness or a medically unexplained chronic multisymptom illness, she was unable to address whether any symptoms were part of an undiagnosed illness or a medically unexplained chronic multisymptoms illness.

There is no evidence that the September 2015 VA examiner was not competent or credible, and as the opinions are based on the medical evidence of record, the Board finds that they are entitled to significant probative weight concerning the etiology of night sweats, and a psychiatric disorder (other than posttraumatic stress disorder (PTSD) and depressive disorder), including adjustment disorder with anxiety. Nieves-Rodriguez, 22 Vet. App. 295.

To the extent that the Veteran has asserted that his night sweats and a psychiatric disorder (other than posttraumatic stress disorder (PTSD) and depressive disorder), including adjustment disorder with anxiety are symptoms or manifestations of an undiagnosed or medically unexplained chronic multisymptom illness, the Veteran is not competent to state that these complaints are symptoms of an undiagnosed illness or provide opinions as to their etiology.  Such an opinion requires medical expertise.  Jandreau, 492 F.3d 1372.  As the statements are not competent, the Board finds they are not entitled to probative weight.

Based the competent and credible evidence of record, the Board finds that the night sweats and a psychiatric disorder (other than posttraumatic stress disorder (PTSD) and depressive disorder), including adjustment disorder with anxiety have been competently and credibly associated with a known etiology and diagnosis, namely the Veteran's service-connected PTSD and unspecified depressive disorder, and therefore service connection based on the law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service is not warranted.  38 C.F.R. § 3.317. 

Turning to direct, presumptive, and secondary service connection, as noted above, the September 2015 VA examiner found that the Veteran's night sweats were associated with his sleep disturbance due to his service-connected PTSD, among other things.  Also, the examiner found that any prior diagnosis of adjustment disorder with anxiety had progressed into the Veteran's current diagnoses, which included the Veteran's service-connected PTSD and depressive disorder.  Additionally, in an August 2014 rating decision, the RO granted service connection for PTSD (also claimed as stress) and unspecified depressive disorder as directly related to the Veteran's military service and assigned a 50 percent evaluation effective June 28, 2004.  At that time, the RO considered the VA examination reports, VA treatment records and the Veteran's statements, which included, but was not limited to, symptoms of anxiety, stress, nightmares, sleep impairment, as well as difficulty in adapting to stressful circumstances including work or a work like setting, which were the basis of the assigned 50 percent disability rating.  Subsequently, in a May 2016 rating decision, the Veteran's symptoms of chronic sleep impairment, difficulty in adapting to stressful circumstances, work, and work like setting, as well as his anxiety were considered along with multiple other symptoms of the Veteran's service-connected PTSD and unspecified depressive disorder and provided a basis of an increased rating from 50 percent to 100 percent, effective September 3, 2015.  The rule against pyramiding states that separate additional ratings are not to be assigned if the symptomatology of one condition is duplicative of the symptomatology of another.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, as the Veteran's night sweats, adjustment problems, and anxiety have all been found to be symptoms of the already service-connected PTSD and unspecified depressive disorder, and therefore to separately grant service connection, and therefore assign separate ratings for, these claimed issues would violate the rule against pyramiding.  As such, the Board finds that these issues are fully considered by the currently assigned rating for the PTSD and unspecified depressive disorder, and service connection for them as separate disabilities is not warranted on a direct, presumptive, or secondary basis.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The preponderance of the evidence weighs against a finding that the Veteran's night sweats, adjustment problems, and anxiety are symptoms or manifestations of a medical unexplained or undiagnosed chronic multisymptom illness, and instead shows that the issues are symptoms of already service-connected PTSD and unspecified depressive disorder.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claims are denied. 


ORDER

Service connection for a psychiatric disorder (other than posttraumatic stress disorder (PTSD) and depressive disorder), including adjustment disorder with anxiety, and to include as a qualifying chronic condition under 38 C.F.R. § 3.317, is denied.

Service connection for night sweats, to include as a qualifying chronic condition under 38 C.F.R. § 3.317, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In April 2015, the Board previously remanded the Veteran's claims for a VA Gulf War protocol examination, in which the examiner was to identify any current clinical diagnosis for the Veteran's underlying symptoms of joint pain, to include in the left shoulder, chest pain, cranial neuralgia with migraines, skin symptoms, and memory loss.  The examiner was also to address whether any symptoms were part of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  In addition, the examiner was to provide an opinion as to whether any current diagnosis was related to the Veteran's active service, or was caused or aggravated by the Veteran's service connected PTSD and depressive disorder, right shoulder strain, sinusitis degenerative osteoarthrosis of the left knee, arthralgia of the hands, tinnitus, and/or allergic rhinitis.  

The Veteran was afforded a Gulf War general medical examination in September 2015.  The examiner opined that the Veteran's left shoulder bursitis, atypical chest pain/CAD/hypertensive heart disease, and occipital neuralgia/chronic headaches were diagnoses with clear and specific etiology and were less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  However, the examiner did not address whether or not the diagnosed disorders were caused or aggravated by any of his service-connected conditions as requested in the Board's April 2015 remand.  The examiner also failed to address whether any symptoms were part of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Stegall v. West, 11 Vet. App. 268, 271(1998).  Furthermore, a January 2008 magnetic resonance imaging (MRI) revealed left shoulder arthritis and the September 2015 VA examiner did not consider whether or not such disability was related to the Veteran's service or service connected disabilities.  

Furthermore, the issue regarding the Veteran's memory loss was not addressed on the September 2015 Gulf War and Mental Disorders DBQs.  In a November 2015 deferred rating decision, a rating specialist requested an addendum opinion and rationale regarding the Veteran's memory problems; however, the issue still was not addressed in the December 2015 addendum opinion.  Id. 

On September 2015 skin diseases DBQ, the examiner indicated that the Veteran did not now have or has never had a skin condition.  The examiner opined that there was no chronic skin diagnosis; therefore a Gulf War opinion is not feasible.  However, a closer review of the Veteran's post-service treatment records suggests that the Veteran has experienced skin abnormalities during the course of the appeal.  In this regard, in August 2004 correspondence from Montgomery Family Medicine, Dr. E.W. Graves reported that the Veteran was being treated for eczema.  A January 2007 VA treatment record revealed dry skin/xerosis for which ammonium lactate (amlactin 12%) lotion was prescribed for treatment.  On August 2014 VA skin diseases DBQ, the Veteran reported that a rash affected his feet, thighs, and legs.  The examiner indicated that the Veteran had dermatitis.  More recently, on November 2015 VA neurology note, the Veteran's skin was described as anicteric. As the September 2015 VA examiner did not explain her finding that the Veteran did not have any current or past skin problems and did not address the etiology of such disorders, a new opinion is necessary based on consideration of the Veteran's entire medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

When there is a history of remission and recurrence of a condition, VA's duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during a remission phase did not accurately reflect the elements of a disability that caused the Veteran to miss three to four months of work at a time); but cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that a condition that became inflamed approximately twice a year for a few days did not require examination during a flare-up).

As such, the examination should be scheduled during an episode of flare-up of the rash if possible.  In this regard, as noted in Ardison, skin disorders are frequently subject to remission and recurrence. Id.  Therefore, the lack of symptoms at the time of a VA examination does not preclude service connection.  If an examination cannot be scheduled during a period of flare-up, the VA examiner should offer an opinion as to whether the Veteran has a recurrent chronic skin disorder that can be attributed to a clinical diagnosis that is related to service or a service connected disability, or has a symptoms of a skin disorder that are related to an undiagnosed illness or medically unexplained chronic multisymptom illness. 

While on remand, VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from February 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records form February 2016 to the present. 

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

3.  After the completion of directives 1 and 2 above, the Veteran should be afforded a VA Gulf War protocol examination by an appropriate medical professional(s) in order to determine the current nature and etiology of his claimed memory problems; cranial neuralgia and migraine headaches; joint pain, including a left shoulder disorder; chest pain; and a skin disorder.  This medical evaluation, to the extent that it is reasonably possible, should be performed during a time when the skin condition is in an active state, that is, during a flare-up.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should note and detail all reported symptoms of memory problems; cranial neuralgia and migraine headaches; joint pain, including a left shoulder disorder; chest pain; and a skin disorder.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of the memory problems; cranial neuralgia and migraine headaches; joint pain, including a left shoulder disorder; chest pain; and a skin disorder.

(B) The examiner should specifically state whether the Veteran's symptoms of memory problems; cranial neuralgia and migraine headaches; joint pain, including a left shoulder disorder; chest pain; and a skin disorder are attributed to a known clinical diagnosis.  The Veteran has been previously diagnosed with left shoulder arthritis and bursitis, atypical chest pain/CAD/hypertensive heart disease, and occipital neuralgia/chronic headaches.

(C) If any symptoms of memory problems; cranial neuralgia and migraine headaches; joint pain, including a left shoulder disorder; chest pain; and a skin disorder have not been determined to be associated with a known clinical diagnosis, the examiner should:

i.  Indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period; and

ii.  Offer an opinion as to whether it is at least as likely as not that the Veteran's memory problems; cranial neuralgia and migraine headaches; joint pain, including a left shoulder disorder; chest pain; and a skin disorder and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(D) For each diagnosed disorder characterized by memory problems; cranial neuralgia and migraine headaches; joint pain, including a left shoulder disorder; chest pain; and a skin disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his in-service exposure to environmental hazards coincident with his service in Southwest Asia.  

(E) For each diagnosed disorder characterized by memory problems; cranial neuralgia and migraine headaches; joint pain, including a left shoulder disorder; chest pain; and a skin disorder, the examiner should opine whether the disorder was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected disabilities, to include PTSD and depressive disorder, right shoulder strain, sinusitis, degenerative osteoarthrosis of the left knee, arthralgia of the hands, tinnitus, and/or allergic rhinitis.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


